—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 20,1995, which ruled that the employer was liable for unemployment insurance contributions on remunerations paid to claimants.
The Board ruled that the employer, an administrator of health insurance carriers, exercised sufficient direction and control over the activities of claimants to establish an employer-employee relationship. According to evidence adduced at the hearing, claimant Don E. Venettozzi worked as an insurance sales agent while claimant Lynne A. Miller worked out of her residence as a telemarketer, inter alia, setting up appointments for the employer’s sales agents. Various indicia of employment were shown to exist in the relationship between the employer and claimants, including evidence that the employer had given claimants job training, leads on potential customers, business cards and a set sales "pitch” to use in their marketing efforts. In addition, claimants kept in regular contact with and were directly paid by the employer.
We conclude that the Board’s decision finding an employment relationship between the employer and claimants was supported by substantial evidence in the record (see, Matter of Michaud [Cardinal Claim Servs.—Sweeney], 232 AD2d 806; Matter of Cobb [Hudacs], 193 AD2d 848, 849). Conflict occurring in the testimony of the witnesses represented questions of credibility which lay within the province of the Board to resolve (see, Matter of Luff [Hudacs], 194 AD2d 1003, 1004).
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.